DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
Claim Objections
3.	Claims 1 and 9 are objected to because of the following informalities: 
 Claim 1 recites the limitation "the sensor data" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 1 and 9 recite a second recurrence of the limitation “a flexible member” in line 3 of each claim. It is unclear whether the second occurrence of the limitation “a flexible member” is referring to the “flexible member” in line 2 of the claim.  
Appropriate correction is required.
 
Response to Amendment
4.	The Amendment filed 04/23/2021 has been entered. Claims 6-7 and 14-15 have been canceled. Claims 1-5, 8-13 and 16 remain pending in the application.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-5, 8-13 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-2, 4-5, 8-10, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Skeps et al. (US 20050075801 A1) and further in view of Ridnour et al. (US 20050273277 A1) .
Regarding claim 1, Rudy teaches a system for performing automated defect detection for a flexible member using image processing (optical detection system of Fig. 4), the system comprising: 
one or more sensors (image capture assemble 410 of Fig. 4) configured to monitor a flexible member (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); and 
a processor (e.g. optical control system 412 of Fig. 4) configured to receive reference image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]), compare the image data with the reference image data (The optical detection system 400 may then analyze the captured image, for example, by comparing relative positions of components in the 
However, Rudy does not clearly teach an image processor configured to convert the sensor data from the one or more sensors to image data and wherein the threshold setting information is based on a received application information for the flexible member.
In an analogous art, Skeps teaches an image processor configured to convert the sensor data from the one or more sensors to image data (Information from the image acquisition device 16 is converted in step 20 to provide digital information, see [0039]); and wherein the threshold setting information is based on a received application information for the flexible member (FIG. 3 shows a preferred embodiment of the application specific detection incorporating multiple defect detection algorithms required for different product requirements... Then each anomaly image is processed using up to M detection algorithms 28 as needed for up to N different product requirements 50. The step 30 in FIG. 2 of resolving the defect list is conveniently accomplished by the use of a cross-reference table 52. The exemplary cross-reference table 52 shows which detection algorithms 28 are considered in determining whether each anomaly is a defect or a false positive for a given product requirement 50, 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Skeps to provide greatly enhanced defect detection capability at little or no cost in terms of defect processing time or resources, thereby allowing the inspection system to keep up with the demanding data processing rates needed in web inspection applications. It also allows one to save all information for every anomaly for use at a later time, thereby providing deferred defect detection depending on quality levels required for the final product application as suggested, see Skeps [0006].
However, Rudy and Skeps do not teach wherein the processor is further configured to determine a location of the defect of the flexible member and map the defect to a remaining life of the flexible member.
In an analogous art, Ridnour teaches wherein the processor is further configured to determine a location of the defect of the flexible member (Upon gathering and combining of the data signals, network 42 relays this information to processor 44, where the data signals are compared with a predetermined expected failure value in order to predict failure at specific hot spot location HS on structure, see [0129]) and map the defect to a remaining life of the flexible member (This comparison data may also be used to determine the remaining useful life of structure 20 based upon the percentage calculated until failure. For example, if the data signals generated by sensors S1, S2, S3, S4 amount as a percentage to only 50% of the predetermined expected failure value, then it can be approximated that structure 20 has a 50% remaining useful life, see [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the 

Regarding claim 2, Rudy as modified by Skeps and Ridnour teaches the system of claim 1 and Skeps further teaches wherein the processing module is configured to determine the defect further comprises categorizing the defect into one or more classes based at least in part on the defect (If the same intensity threshold of 50 and defect classification using the maximum pixel intensity within each anomaly are applied, the result is that Anomaly 74, which is not defective, is inaccurately classified as a defect, see Skeps [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Skeps to provide greatly enhanced defect detection capability at little or no cost in terms of defect processing time or resources, thereby allowing the inspection system to keep up with the demanding data processing rates needed in web inspection applications. It also allows one to save all information for every anomaly for use at a later time, thereby providing deferred defect detection depending on quality levels required for the final product application as suggested, see Skeps [0006].

Regarding claim 4, Rudy as modified by Skeps and Ridnour teaches the system of claim 1, wherein the flexible member is one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).



Regarding claim 8, Rudy as modified by Skeps and Ridnour teaches the system of claim 1, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

Regarding claim 9, Rudy teaches a method for performing automated defect detection for a flexible member using image processing (method of determining a condition of a crane component of Fig. 18), the method comprising: 
monitoring, by one or more sensors (image capture assemble 410 of Fig. 4), a flexible member to obtain sensor data (The image capture assembly 410 is positioned with the hoist 34 and rope 36 in its field of view to monitor the hoist 34 and rope, see [0057] and it is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members, see [0034]); 
receiving reference image data to compare to the image data (the computer readable storage medium 414 may have stored therein a plurality of baseline images, see [0046]); 

transmitting a notification based on the defect (In response to determining one or more of the conditions or statuses above, the optical detection system 400 may generate an alert, message, alarm or the like to inform the operator of a determined condition or status, see [0087]).
However, Rudy does not clearly teach converting the sensor data from the one or more sensors to image data, and wherein the threshold setting information is based on a received application type for the flexible member.
In an analogous art, Skeps teaches converting the sensor data from the one or more sensors to image data (Information from the image acquisition device 16 is converted in step 20 to provide digital information, see [0039]); and wherein the threshold setting information is based on a received application information for the flexible member (FIG. 3 shows a preferred embodiment of the application specific detection incorporating multiple defect detection algorithms required for different product requirements... Then each anomaly image is processed using up to M detection algorithms 28 as needed for up to N different product requirements 50. The step 30 (in FIG. 2) of resolving the defect list is conveniently accomplished by the use of a cross-reference table 52. The exemplary cross-reference table 52 shows which detection algorithms 28 are considered in determining whether each anomaly is a defect or a false positive for a given product requirement 50, see [0045] and the subsequent algorithms includes comparing each anomaly against a combination threshold-pixel size criterion, see [0042]).

However, Rudy and Skeps do not teach determining a location of the defect of the flexible member; mapping the defect to a remaining life of the flexible member.
In an analogous art, Ridnour teaches determining a location of the defect of the flexible member (Upon gathering and combining of the data signals, network 42 relays this information to processor 44, where the data signals are compared with a predetermined expected failure value in order to predict failure at specific hot spot location HS on structure, see [0129]); mapping the defect to a remaining life of the flexible member (This comparison data may also be used to determine the remaining useful life of structure 20 based upon the percentage calculated until failure. For example, if the data signals generated by sensors S1, S2, S3, S4 amount as a percentage to only 50% of the predetermined expected failure value, then it can be approximated that structure 20 has a 50% remaining useful life, see [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy and the detection system of Skeps with the fatigue life of Ridnour to provide a monitoring system and methodology for determining the useful life status of a structure by predicting failure at a specific location on the structure as suggested, see Ridnour [0010].


Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy with the application specific defect detection of Skeps to provide greatly enhanced defect detection capability at little or no cost in terms of defect processing time or resources, thereby allowing the inspection system to keep up with the demanding data processing rates needed in web inspection applications. It also allows one to save all information for every anomaly for use at a later time, thereby providing deferred defect detection depending on quality levels required for the final product application as suggested, see Skeps [0006].

Regarding claim 12, Rudy as modified by Skeps and Ridnour teaches the method of claim 9, wherein the flexible member is at least one of rope, wire, belt, and chain (It is understood that the rope referred to herein includes metal cables, synthetic ropes, cords and other flexible members suitable for winding and unwinding on a hoist, see Rudy [0034]).

Regarding claim 13, Rudy as modified by Skeps and Ridnour teaches the method of claim 9, wherein the reference image data is based on the flexible member (The optical control system 402 may also detect, or be provided with, a baseline width W.sub.rb for a rope wrap 52, wire or strand 50. The baseline width W.sub.rb may be input to the optical control system 402 by an operator, or identified in a captured image, see Rudy [0059]).

Regarding claim 16, Rudy as modified by Skeps and Ridnour teaches the method of claim 9, wherein the notification comprises a location of the defect, a number of defects, a type of defect, or a recommendation for performing a service relating to the flexible member (The crane control system 300 may then alert the operator other personnel to the determined status or condition and carry out crane control functions in response to the determined status, see Rudy [0043] and the status could be a service condition of the crane component, which may include, for example, indications of wear, damage or need for maintenance, repair or replacement of the component, see Rudy [0044]).

8.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al. (US 20180141787 A1) in view of Skeps and further in view of Ridnour and Kemnitz et al. (US 20120174683 A1).
Regarding claim 3, Rudy as modified by Skeps and Ridnour teaches the system of claim 1.
However, Rudy, Skeps and Ridnour do not clearly teach wherein the one or more sensors are optical fibers.
In an analogous art, Kemnitz teaches wherein the one or more sensors are optical fibers (an optical fibre sensor for monitoring of the bending strain along the cable length, see [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy, the detection system of Skeps and the fatigue life of Ridnour with the optical fiber sensor of Kemnitz to provide a defect detection system , which would allow controlling, preferably real-time monitoring, and localizing the bending strain to which the cable is subjected during operation while ensuring long-term reliability of the measurements as suggested, see Kemnitz [0014].


However, Rudy, Skeps and Ridnour do not clearly teach wherein the one or more sensors are optical fibers.
In an analogous art, Kemnitz teaches wherein the one or more sensors are optical fibers (an optical fibre sensor for monitoring of the bending strain along the cable length, see [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical detection system of Rudy, the detection system of Skeps and the fatigue life of Ridnour with the optical fiber sensor of Kemnitz to provide a defect detection system , which would allow controlling, preferably real-time monitoring, and localizing the bending strain to which the cable is subjected during operation while ensuring long-term reliability of the measurements as suggested, see Kemnitz [0014].

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michael et al. (US 6167150 A) discloses a method and apparatus is provided that detects extended defects in a surface, by detecting connected features and classifying the connected features so as to identify defects. A method and apparatus is described which processes an image for edges, thresholds the edge and then determines whether the edges are connected features by examining the orientation of the edges compared to their neighboring edges. Application of the method to read/write heads in a storage-drive assembly application is disclosed. Particular enhancements of the method and apparatus for that application are described, including classifying the defects on a head based on their relationship to the boundary of the head, and applying hysteresis thresholding or diffusion to identify cracks which interfere with the function of the heads.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641